Citation Nr: 0703275	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-44 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for anatomical loss of 
the right eye.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Phillip J. Eide, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served with the Alaska (AK) Army National Guard 
(ARNG) from July 21, 1966 to December 1, 1970 with a period 
of active duty for training (ACDUTRA) from September 19, 1966 
to February 1, 1967.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from adverse decisions in August and September 2003 
by a special claims processing unit, known as the Tiger Team, 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for anatomical loss of 
the right eye.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Phillip J. Eide, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served with the Alaska (AK) Army National Guard 
(ARNG) from July 21, 1966 to December 1, 1970 with a period 
of active duty for training (ACDUTRA) from September 19, 1966 
to February 1, 1967.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from adverse decisions in August and September 2003 
by a special claims processing unit, known as the Tiger Team, 
located at the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Anchorage, Alaska, 
RO has jurisdiction over the case.  In May 2005, the 
appellant appeared and testified before the undersigned at a 
Travel Board hearing conducted in Anchorage, Alaska.  The 
transcript is of record.


FINDINGS OF FACT

1.  The appellant served with the AK ARNG from July 21, 1966 
to December 1, 1970 with a period of ACDUTRA from September 
19, 1966 to February 1, 1967; he had no active duty service.

2.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for ACDUTRA or 
INACDUTRA in August 1970, the date he incurred injury to the 
right eye eventually resulting in enucleation due to 
complications.

3.  The appellant was not discharged or released from the 
ARNG as a result of a service-connected disability.




CONCLUSIONS OF LAW

1.  Service connection for right eye enucleation is not 
warranted.  38 U.S.C.A. § 101 (10), (21), (22), (23), (24), 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.203, 3.6 
(2006).

2.  The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), (21), (24), 1521 (West 2002); 38 C.F.R. §§ 3.203, 
3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An RO letter dated December 2001 that preceded the initial 
determinations informed the appellant of the VCAA and the 
respective duties among himself and VA in developing his 
claims, including to submit any copies of orders, leave and 
earnings statements or a DD 214 that showed his active duty 
status during his period of service with the AKARNG.  
Additional notice was provided by letters in June 2002, 
August 2002, November 2002 and September 2003.  The RO made 
extensive efforts to verify the types of the appellant's ARNG 
service.  The development conducted establishes that, upon 
review of undisputed facts, the appellant does not have the 
requisite service to render him eligible to seek the benefits 
being sought.  

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d) (2006).  As the development conducted shows that 
the appellant has no eligibility to seek the benefits being 
sought, no prejudice accrues to him for any technical notice 
deficiency along the way.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated).  See also Mason v. Principi, 16 Vet. App. 
129 (2002) (VCAA was not applicable on issue of whether 
claimant had qualifying service for pension purposes because 
the law, and not the evidence, was dispositive of the claim).  
The Board therefore concludes that there is no further action 
needed under the VCAA.

II.  Factual Basis

The appellant served in the Army National Guard (ARNG) of 
Alaska from July 21, 1966 to December 1, 1970.  His 
Department of Defense Form 214 shows that he was ordered to 
ACDUTRA from September 19, 1966 to February 1, 1967 to 
undergo military occupational specialty (MOS) training.  He 
reverted back to the AK ARNG to complete his remaining 
service obligation of 5 years and 6 months.  He was awarded 
the Alaska (AK) Domestic (DOM) Emergency (EMER) Ribbon on May 
19, 1970.  His Report of Separation of Service from the AK 
ARNG and as a Reserve of the Army (NGD Form 22) indicated 
that he was honorably discharged due to physical disability.  
It was noted that he had completed his initial ACDUTRA with 
the AK ARNG from September 19, 1966 to February 1, 1967.  The 
NPRC has verified that the appellant had been ACDUTRA service 
from September 19, 1966 to February 1, 1967.

Private medical records show that, in August 1970, the 
appellant had a piece of steel imbed into his right eye (OD) 
while observing a job performed at a filling station in 
Vienna, Virginia.  The foreign body was removed, but he 
developed complications ultimately resulting in an 
enucleation that was performed in February 1971.

According to his statements and testimony of record, the 
appellant states that he was on vacation at the time of his 
initial right eye injury.  He claims entitlement to service 
connection for right eye enucleation on the basis that, at 
the time of injury, he was subject to call-up to active duty 
status at a moments notice.  He had been unable to attend a 
scheduled two-week period of annual ARNG training during his 
recuperation period.  He was discharged from the ARNG due to 
his right eye enucleation.  He believes that a one week 
period of ARNG emergency activation in the Spring of 1968, 
due to floods in Fairbanks and Nenana, constituted active 
duty for pension purposes.  In this respect, he believes that 
the authority to activate him must have come from the 
President of the United States.  He has also requested 
recognition of active duty status on an equitable basis.

To date, the appellant is not in receipt of an award of 
service connection for any disease or disability.

III.  Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10) (West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d)(2006).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2006).

With respect members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 505 of title 32, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c) (West 2002).  INACDUTRA includes duty (other 
than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2006).  Any individual (1) who, when authorized 
or required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2006).

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).  An appellant meets the 
service requirements of this section if he or she served in 
the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3 (2006).

IV.  Service connection

The appellant injured his right eye while on vacation in 
August 1970.  It is not contended, and it is not shown, that 
at the time of injury he was on active duty, was traveling to 
or from any duty, and/or was approved for ACDUTRA or 
INACDUTRA.  Rather, he asserts that his injury should be 
accepted as service connected in origin based on the fact 
that he was subject to activation to active duty at a moments 
notice.  The law is clear.  A claimant must have incurred an 
injury in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  The appellant's 
status as a member of the ARNG at the time of injury, alone, 
does not meet the definition of active duty.  38 U.S.C.A. 
§ 101 (10), (21), (22), (23), (24) (West 2002); 38 C.F.R. 
§ 3.6 (2006).  The claim, therefore, must be denied as a 
matter of law as having no legal entitlement to the benefits 
being sought.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V.  Pension eligibility

The appellant in this case maintains that he is entitled to 
VA nonservice-connected disability pension benefits based on 
his AK ARNG service.  The threshold question that must be 
resolved in this appeal is whether the appellant can be 
recognized as a "veteran", as defined by VA laws and 
regulations, for nonservice connected pension purposes.

Official service records verify a period of ACDUTRA from 
September 19, 1966 to February 1, 1967.  His Form DD-214 
clearly indicates he was released to the AK ARNG following 
his completion of ACDUTRA conducted for the purposes of MOS 
training.  ACDUTRA is specifically exempted from the 
definition of active duty.  38 C.F.R. § 3.6(b)(1) (2006).  
Even if the appellant's one-week ARNG activation in 1970 
could be found to be a period of "active service," the 
appellant would still fall well short of the requirement of 
90 days of active wartime service to be eligible for non-
service connected benefits.  Additionally, as held above, the 
evidence does not show that the appellant was released from 
his ARNG service due to a service-connected disability, or 
that he has a service-connected disability.

The official military sources have not verified any active 
duty service for the appellant.  The Board appreciates the 
appellant's arguments that he served honorably with the AK 
ARNG, and that he reported for his periods of ACDUTRA as 
ordered, and was potentially subject to active duty call-up.  
The Board emphasizes, however, that it is not free to 
disregard governing laws and regulations that define active 
duty.  Service verification acknowledges the dates the 
appellant reports serving in the ARNG, but clearly and 
unequivocally certifies no active duty service.  The Board 
must accept the service department's determinations.  See 38 
C.F.R. § 3.203 (2006); see also Venturella v. Gober, 10 Vet. 
App. 340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The Board has no equitable powers to do otherwise.  

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension.  See 
Laruan v. West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).




ORDER

Service connection for right eye enucleation is denied.

Basic eligibility for non-service-connected VA pension 
benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


